EXAMINER’S COMMENT

Response to Remarks
Applicant’s remarks, see pages 7-9 , filed 2022.08.17, with respect to the rejection of claims 1-3, 5-17, and 20-21 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-17, and 20-21 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-18, and 21 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-3, 5-18, and 21 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is US 20110173972 A1 to Wade et al., hereinafter WADE.
As to claim 1, WADE discloses a cylinder head assembly (fig. 1) for an internal combustion engine, the assembly comprising: a cast cylinder head (cylinder head 22); a turbocharger housing (turbine housing 30) integrally cast with the cylinder head (an internal combustion engine cylinder head configured as a one-piece structure having integral exhaust ducting and an integral exhaust turbine housing for a turbocharger [0001]) and having an integrally cast wastegate housing (referring to portion of housing surrounding wastegate valve 34 in fig. 2), wherein the turbocharger housing is configured to receive a turbocharger cartridge rotatably supporting a shaft coupled between a compressor wheel and a turbine wheel (generally 50 in fig. 3; note the phrase “configured to” is typically used to connect structure to a function, similar to the word “for”. “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. The function of receive a turbocharger cartridge is an inherent characteristic of the cylinder head assembly of WADE because WADE discloses the same thing (figures). Note the recitation of a turbocharger cartridge rotatably supporting a shaft coupled between a compressor wheel and a turbine wheel is not a positive recitation. A claim is only limited by positively recited elements. MPEP 2115), and wherein the integrally cast wastegate housing defines a wastegate chamber (see annotated fig. 2 below) configured to receive a flow of exhaust gas from the turbine wheel, and a flow of wastegate exhaust gas (from wastegate 34);
 a wastegate swing valve (34 in fig. 2 and 4) disposed in the integrally cast wastegate housing (figs. 2 and 4) and movable from a closed position that prevents the flow of wastegate exhaust gas into the wastegate chamber and at least a partially opened position that allows the flow of wastegate exhaust gas into the wastegate chamber (34 is a wastegate valve and all functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114).


    PNG
    media_image1.png
    609
    997
    media_image1.png
    Greyscale

The prior art does not teach or fairly suggest the claims as amended. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                                                                                                                                                                                                        8/30/2022